Title: To George Washington from James De Camp, 22 March 1782
From: Camp, James De
To: Washington, George


                        May it Please Your Excellency

                            Philadelphia March 22d 1782
                        
                        It is with the utmost pain I make this request to your Excellency, as I suppose it must be disagreeable
                            dismissing Officers from the service at this present time, I feel my self anxious to pertake of the service of the field,
                            the Insuing Campaign, but my situation is such that it will not admit, without doing my private Intrest a very Capital
                            Injury, therefore I Humbly request that your Excellency will be pleased to accept of my resignation, and be assur’d that
                            nothing but my pirticular circumstances induces me to request it, as it is intirely out of my power, to support myself in
                            the army. I have the Honour to be your Excellencys Most Obedt & Very Huml servt
                        
                            James DeCamp Ensign
                            2nd Jersey Regt
                        
                    